Citation Nr: 0408768	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
asthma.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
sinusitis.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1948 to November 
1949 and from February 1950 to February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2000, which denied the veteran's application to 
reopen claims for service connection for asthma and 
sinusitis.  In February 2003 he appeared at a hearing held at 
the RO before the undersigned Acting Veterans Law Judge 
(i.e., Travel Board hearing). 

This appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  Evidence received since an unappealed November 1997 RO 
decision, which denied service connection for asthma, 
includes evidence which bears directly and substantially on 
the matter in question, and is so significant that it must be 
considered in order to fairly decide the claim.   

2.  Evidence received since an unappealed July 1976 RO 
decision, which denied service connection for sinusitis, 
includes evidence which bears directly and substantially on 
the matter in question, and is so significant that it must be 
considered in order to fairly decide the claim.   


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for asthma.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for sinusitis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To the extent required for a decision as to whether the 
claims are reopened, the Board finds that the notice and duty 
to assist provisions of the law have been met.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Entitlement to service connection for asthma and sinusitis 
was denied by the RO in July 1976.  A subsequent application 
to reopen the claim for service connection for asthma was 
denied by the RO in November 1997.  Those decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2003).  However, if new and material evidence is received 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  In considering whether there 
is "new and material evidence" under this standard, all 
evidence submitted since the last time that the claim was 
finally disallowed on any basis must be considered.  Evans v. 
Brown, 9 Vet.App. 27 (1996).  

Under the law in effect for this claim, "new and material 
evidence" is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of a 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 
C.F.R. § 3.156(a) (2001).  

Asthma

Evidence of record at the time the RO denied the claim for 
service connection for asthma in November 1997 included 
service medical records which did not show asthma during 
service.  A chest X-ray in June 1952 showed hilar and 
peribronchial calcification.  The file also contained 
numerous private and VA medical records showing treatment for 
asthma and chronic obstructive pulmonary disease from 1975 to 
1997.  The RO denied the claim on the basis that no 
relationship to service was shown.  

Evidence received since the November 1997 decision includes 
numerous treatment records dated from 1996 to 2002 which show 
the veteran's continued treatment for asthma and chronic 
obstructive pulmonary disease.  

In addition, the report of a pulmonary consultation in 
January 2002 by R. Prabhu, M.D., was received.  Dr. Prabhu 
diagnosed chronic obstructive pulmonary disease as a 
complication of longstanding asthma.  He said that while in 
service, the veteran reported exposure to various toxic 
chemicals and substances including asbestos.  Dr. Prabhu 
concluded that there was a high degree of medical probability 
that the veteran's asthma was caused by exposure to chemicals 
during service.  

In addition, two VA physicians wrote a letter on behalf of 
the veteran, dated in November 2002.  According to these 
physicians, the veteran's asthma was multifactorial caused 
and exacerbated by a combination of factors including prior 
chemical exposure.  They noted that it could not be said for 
certain whether the chemical exposure while in service caused 
his asthma, but that there was a more than reasonable 
possibility that the disease would be worsened by chemical 
exposure.  

This additional medical evidence, positing a connection 
between reported inservice chemical exposure and current 
asthma, bears directly and substantially on the matter in 
question, and is "so significant that it must be considered 
in order to fairly decide the merits of a claim."  38 C.F.R. 
§ 3.156(a) (1999); Hodge.  In this regard, for the purpose of 
determining whether evidence is new and material, evidence is 
presumed credible and accorded full weight; the evidence is 
weighed and credibility assessed only after the claim is 
reopened.  Justus v. Principi, 3 Vet.App. 510 (1993).  
Accordingly, the claim is reopened with the submission of new 
and material evidence, and VA must review the claim in light 
of all the evidence, new and old.  

Sinusitis

Evidence of record at the time of the July 1976 rating 
decision included service medical records which included 
November 1952 records of treatment for tenderness over the 
left sinus, associated with profuse nasal discharge.  In 
December 1953, he was referred to a consultation due to 
intermittent headaches in the left orbital region for the 
past 4 years; it was noted that sinus investigation had been 
negative.  The examiner did not find a cause for the 
veteran's headaches, and recommended sinus X-rays; there is 
no record of whether such films were taken, or of the 
results.  

Also of record were records of the veteran's hospitalization 
in a VA facility from September 1975 to October 1975, at 
which time the veteran complained of sinus problems since 
service.  Nasal polyps were noted at this time.  A VA 
examination in March 1976 did not disclose sinusitis.  Based 
on this evidence, the RO denied the veteran's claim on the 
basis that sinusitis was not shown in service and was not 
currently shown at that time.  

Evidence received since the July 1976 rating decision include 
records from Hawthorne Community Medical Group dated from 
1985 to 1990, noting a history of sinus surgery in 1975 
and/or 1985.  

VA treatment records show that in December 1993, the veteran 
had a sinus infection.  In December 1995, he was noted to 
have allergic rhinitis/sinusitis with copious discharge.  In 
December 1996, he complained of congestion and a sinus 
headache, and allergic rhinitis/sinusitis was again noted, 
and sinusitis was noted in February 1997.  In addition, a VA 
examination in January 2002 resulted in diagnoses including 
chronic sinusitis.  

This additional evidence, showing a current chronic sinus 
disability, was not before the RO at the time of the July 
1976 determination, and bears directly and substantially on 
the matter in question.  Particularly in view of the 
veteran's testimony at his Board hearing in February 2003, 
and numerous lay statements relating to the presence of 
symptoms of sinusitis since service, this evidence is "so 
significant that it must be considered in order to fairly 
decide the merits of a claim."  38 C.F.R. § 3.156(a) (1999); 
Hodge.  Accordingly, the claim is reopened with the 
submission of new and material evidence, and VA must review 
the claim in light of all the evidence, new and old.  


ORDER

New and material evidence to reopen claims for service 
connection for asthma and sinusitis has been received; to 
that extent, the appeal is granted.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his reopened 
claims for service connection for asthma and sinusitis.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, any 
available records of his treatment for the claimed 
disabilities prior to 1976 should be obtained.  In addition, 
the veteran should be afforded VA examinations to determine 
whether the asthma or sinusitis had its onset in or due to 
service.  With respect to the asthma issue, because there are 
conflicting medical opinions of record, this examination 
should be conducted by a pulmonary specialist, if available.

In view of the foregoing, the case is remanded for the 
following action:

1.  Review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2003).  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information.  The notice 
should also specifically request that he 
provide VA with any evidence in his 
possession that pertains to the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Ask the veteran to identify, to the 
extent his is able, all VA and non-VA 
health care providers that have treated 
him for asthma and/or sinusitis prior to 
1976.  Thereafter, obtain records from 
each health care provider the veteran 
identifies.  Also ask the veteran to 
provide copies of all records of treatment 
for sinusitis or asthma prior to 1976 
which are in his possession. 

3.  The veteran should be afforded 
appropriate VA examinations to identify 
the nature and etiology of any current 
lung and sinus disorders.  (The 
examination pertaining to the lung 
disorder should be conducted by a 
pulmonary specialist, if available.)  All 
indicated testing should be performed in 
conjunction with the examinations.  The 
claims folder, including all records 
obtained pursuant to the above request, 
must be made available to the examiners 
for review before the examinations.  The 
examiners' attention is drawn to the 
January 8, 1990 report of N. Dunitz, M.D., 
for the history of the veteran's exposure 
to toxic substances, during and after 
service.  The complete rationale for all 
opinions expressed should be provided.  If 
it is impossible to render any opinion 
requested without resort to speculation, 
this should be explained as well.

Regarding a lung disability, the examiner 
is requested to render opinions as to 1) 
the correct diagnosis(es) of the veteran's 
current chronic lung disability; 2) 
whether it is at least as likely as not 
that asthma or other currently-shown lung 
disorder had its onset in service; and 3) 
whether it is at least as likely as not 
that asthma or other currently-shown lung 
disorder is due to any incidents of 
service, including claimed in-service 
exposure to toxic substances.  

As to sinusitis, the examiner is requested 
to render opinions as to 1) whether the 
veteran has a sinus disability of a 
chronic nature and if so, 2) whether it is 
at least as likely as not that the 
currently-shown chronic sinusitis is 
related to symptoms shown in service, and 
3) whether it is at least as likely as not 
that the currently-shown chronic sinusitis 
is related to claimed in-service exposure 
to toxic substances.  

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, review the claims for service 
connection for asthma and sinusitis on a 
de novo basis.  If the claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



